NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 09-3826
                                       ___________

                                     LUXUN CHEN,
                                                      Petitioner
                                                v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A094-789-430)
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 14, 2010
                Before: RENDELL, FISHER and GARTH, Circuit Judges

                            Opinion filed: September 16, 2010
                                      ___________

                                        OPINION
                                       ___________

GARTH, Circuit Judge.

       Petitioner Luxun Chen, a native and citizen of China, seeks review of a final order

of removal entered by the Board of Immigration Appeals (BIA). For the reasons that

follow, we will deny his petition for review.



                                                1
                                              I.

       Chen entered the United States on May 20, 2006, without being inspected by an

immigration officer. He was served with a notice to appear and, in his motion to change

venue from New York City to Newark, New Jersey, conceded removability. Chen sought

relief from removal by filing applications for asylum, withholding of removal, and

protection under the Convention against Torture (CAT). In support of his applications,

Chen alleged that he had been persecuted in China due to his participation in an

unregistered Christian church.

       At a hearing before the Immigration Judge (IJ), Chen testified that in China, he had

been raised Christian and had belonged to both a government-sanctioned church and an

unauthorized “family church,” each of which Chen had attended weekly. On September

23, 2005, the village leader discovered one of the family church services that Chen was

attending, informed the worshipers that such gatherings were illegal, and threatened that

they would “have trouble” if the gatherings continued. On December 30, 2005, the

village leader and four other officials burst in on a Bible-study session of the family

church and arrested three participants, including Chen. Chen was brought to a village

office, where he was punched, kicked, and given little to eat, and was asked questions

about the family church’s membership, which he refused to answer. He was held for

three days and released only once he agreed not to return to the family church. Motivated

by his desire to continue participating in the family church and his parents’ concerns for



                                              2
his safety, Chen departed China for the United States in January 2006.

       The IJ assumed that Chen was a credible witness, despite noting that his testimony

lacked detail and corroboration from other witnesses, but concluded that the treatment to

which Chen was subject did not rise to the level of past persecution. Relying on the

findings contained in the State Department’s 2008 International Religious Freedom

Report for China (China Report), the IJ also determined that Chen also did not have a

well-founded fear of future persecution as a result of his desire to practice his religion

with a family church, and that he did not meet the standards for withholding of removal or

protection under CAT. In an order dated August 31, 2009, the BIA affirmed, agreeing

with the reasoning of the IJ. Chen then filed this petition for review.

                                              II.

       We have jurisdiction to review final orders of the BIA pursuant to 8 U.S.C. §

1252. We must uphold the BIA’s findings if they are supported by substantial evidence in

the record, that is, “unless the evidence not only supports a contrary conclusion, but

compels it.” Zubeda v. Ashcroft, 333 F.3d 463, 471 (3d Cir. 2003) (quoting Abdille v.

Ashcroft, 242 F.3d 477, 483 (3d Cir. 2001). To the extent that the BIA “adopts the

findings of the IJ and discusses some of the bases for the IJ’s decision, we have authority

to review the decisions of both the IJ and the BIA.” He Chun Chen v. Ashcroft, 376 F.3d
215 (3d Cir. 2004).

       To be eligible for asylum, an applicant must establish refugee status by



                                              3
demonstrating past persecution or a well-founded fear of future persecution “on account

of race, religion, nationality membership in a particularly social group, or political social

group, or particular opinion.” 8 U.S.C. 1101(a)(42)(A). Persecution refers not to “all

treatment our society regards as unfair, unjust, or even unlawful or unconstitutional,” but

rather, only to “extreme” conduct, such as “threats to life, confinement, torture, and

economic restrictions so severe that they constitute a threat to life or freedom.” Kibinda

v. Att’y Gen., 477 F.3d 113, 119 (3d Cir. 2007) (quoting Fatin v. INS, 12 F.3d 1233, 1240

(3d. Cir. 1993)).

       The BIA found that Chen’s arrest, abuse, and three-day detention at the hands of

village officials on account of his religious practice did not amount to past persecution.

We agree. That isolated incident of physical abuse, which did not require Chen to receive

medical treatment, does not constitute the extreme conduct necessary to support a finding

of persecution. Kibinda, 477 F.3d at 119-20; Voci v. Gonzales, 409 F.3d 607, 615 (3d

Cir. 2005); Cai Luan Chen v. Ashcroft, 381 F.3d 221, 235 (3d Cir. 2004).

       The BIA also found that Chen did not have a well-founded fear of future

persecution. To establish that a fear of future persecution is “well-founded,” an asylum

applicant must show both that her “fear is genuine” and that “a reasonable person in [her]

circumstances would fear persecution if returned to the country in question.” Espinosa-

Cortez v. Att’y Gen., 607 F.3d 101, 108 (3d Cir. 2010) (citations and internal quotation

marks omitted). Chen asserts that his fear of future persecution is well-founded because



                                              4
China has demonstrated a pattern or practice of persecution of family churches. He

maintains that the IJ, whose analysis of asylum the BIA adopted, improperly based his

decision on the Report’s discussion of certain exceptional accounts of governmental

tolerance of such churches; in support, Chen cites other portions of the China Report that

indicate that some family churches are subject to persecution.1

       The following is a portion of the China Report discussing treatment of family

churches:

              The Government perceived unregulated gatherings or groups as a
       potential challenge to its authority and attempted to control and regulate
       religious groups to prevent the rise of sources of authority outside the control
       of the Government and the [Chinese Communist Party]. In some regions,
       government supervision of religious activity was minimal, with registered and
       unregistered churches existing openly and receiving similar treatment by the
       authorities. In other regions, local officials supervised religion strictly, and
       authorities placed pressure on unregistered churches. Local regulations,
       provincial work reports, and other government and party documents continued
       to exhort officials to enforce government policy regarding unregistered
       churches and illegal religious activities.

               There were reports of unregistered Protestant church networks and
       house churches during the reporting period. In some areas, government
       authorities pressured house churches to affiliate with one of the [state-
       sanctioned Patriotic Religious Associations] and to register with religious
       affairs authorities by organizing registration campaigns and by detailing and
       interrogating leaders who refused to register. In other parts of the country
       unregistered groups grew rapidly and the authorities did not pressure them to
       register.



       1
         The report, if properly considered by the BIA and IJ, will suffice as substantial
evidence to support the BIA’s finding concerning future persecution. Ambartsoumian v.
Ashcroft, 388 F.3d 85, 89 (3d Cir. 2004); Kayembe v. Ashcroft, 334 F.3d 231, 236-37 (3d
Cir. 2003).

                                              5
               Some unregistered groups had significant membership, properties,
       financial resources, and networks. House churches encountered difficulties
       when their membership grew, when they arranged from the regular use of
       facilities for the purpose of conducting religious activities, or when they forged
       links with other unregistered groups or with coreligionists oversea. Urban
       house churches were sometimes limited to meetings of a few dozen members
       or less, while meetings of unregistered Protestants in small cities and rural
       areas could number in the hundreds openly and with the knowledge of local
       authorities.

(Emphasis added.) Although the report indicates that the Chinese Government’s

tolerance of family churches is not uniform, it provides a sufficient basis on which a

reasonable fact finder could find that a member of a family church in China does not have

a reasonable fear of persecution based on his religion. Ambartsoumian, 388 F.3d at 91

(concluding that although evidence in State Department country report “may be

equivocal,” the IJ was entitled to base his persecution determination thereon); Kayembe,
334 F.3d at 236-37 (3d Cir. 2003) (holding that State Department country report

containing conflicting accounts of existence of persecution sufficiently supported BIA’s

determination because even though report “cuts both ways,” it “does not mean that it does

not constitute substantial evidence”). Therefore, we conclude that the BIA’s denial of

asylum were supported by substantial evidence in the record.

       Because Chen does not satisfy the requisite burden of proof for a grant of

asylum, he perforce cannot meet the higher standard needed for withholding of

removal. Zubeda, 333 F.3d at 469-70. We also need not address any claim for

CAT protection because Chen did not raise the argument before the BIA.



                                               6
Accordingly, we will deny the petition for review.




                                            7